Citation Nr: 1727978	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as bronchitis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On February 2, 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board remanded this appeal for further development in February 2016 and November 2016.  At the time of the most recent remand, in addition to the respiratory disorder claim, there were three other issues on appeal: service connection for a left shoulder disability and for additional claimed disabilities of the bilateral knees and bilateral ankles.  On remand, the Agency of Original Jurisdiction (AOJ) obtained new examination reports and, in January 2017, issued a new rating decision granting all of the remanded claims, except for the claim for service connection for a respiratory disorder.   The other issues having been resolved in her favor, only the respiratory disorder claim remains part of the Veteran's appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a medical examination or medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Service treatment records indicate a diagnosis of bronchitis in February 2006.  In May 2010, the Veteran was examined by a VA physician for possible respiratory disorders.   After a normal pulmonary function test, the examiner found no objective evidence of bronchitis.  The AOJ denied her claim for service connection for bronchitis on the grounds that the evidence did not show the existence of a current disability.  

In her hearing testimony, the Veteran said that her bronchitis is intermittent, rather than constant.  Based on this testimony, the Board remanded the case for a new examination in February 2016.  The AOJ was instructed to ask the Veteran for advice about when the new examination should be scheduled, so that the examination would be more likely to take place when her bronchitis was active.  The AOJ scheduled a second examination for June 2016.  

In its most recent remand, dated November 2016, the Board found the June 2016 examination report to be inadequate.  By relying on an old pulmonary function test, dated May 2010, the examiner potentially frustrated the goal of obtaining an examination of the Veteran at a time when her symptoms were active.  The medical opinion section of the June 2016 report also failed to address certain testimony from the Veteran indicating that she acquired bronchitis on active duty because of exposure to a "gas chamber" -apparently the location of a training exercise in which new recruits learn to use gas masks.  For these reasons, the Board remanded the respiratory disorder claim with instructions to arrange a new examination.  

The presence of a disability at the time of the filing of a claim or during its pendency is enough to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Applying this principle to the Veteran's case, the Board's November 2016 remand instructed the examiner to answer two separate questions.  First, the examiner was asked to indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran has a current respiratory disability, to include bronchitis and the examiner was further advised that, for the purpose of this claim, a "current disability is any disability which existed when the Veteran filed [her] claim (October 2009) or which existed at any time during the pendency of the claim."  If the examiner indicated that the Veteran had a respiratory disorder during the pendency of the claim, the Board requested an opinion on the issue of whether it is at least as likely as not (50 percent or more probability) that the identified respiratory disorder had its onset during active duty service or is otherwise related to service.  The examiner was asked to provide a complete rationale for all opinions.

On remand, the AOJ obtained a new report from a VA physician in January 2017.  The opinion is quite short and it is unclear whether or not the physician personally examined the Veteran.  The entire report reads as follows: "VBMS and CLPRS reviewed.  Veteran did have an episode of bronchitis in service and some episodes of respiratory distress after "Gas Chamber Expposure" [sic] also had some respiratory distress 2009 ERA.  However I saw no evidence of any chronic respiratory disease that could be related to service.  She has no current respiratory disorder[.]" 

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  The January 2017 examination report indicates "some episodes" of respiratory distress in 2009, which, pursuant to McClain, 21 Vet. App. at 321, could potentially satisfy the current disability requirement.  Unfortunately, the examiner failed to explain why these episodes failed to meet the definition of a current disability provided by the Board.  

Although the Board regrets the associated delay, the case must be remanded again to obtain an adequate opinion, and also because, in November 2016, the Board ordered that a new respiratory disorders examination should be scheduled and it is unclear whether an in-person examination took place.  It may be significant that, in his brief report, the examiner only mentioned his review of medical records.  When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since January 2017.

2. Ask the Veteran to provide an estimated time period when she experiences flare-ups or an "active stage" of her claimed respiratory disorder.  Make all reasonable efforts to schedule the Veteran for a new respiratory conditions examination during a flare-up or "active stage" of her claimed bronchitis.

3. After completing the development described above, to the extent possible, and even if the Veteran fails to respond to the letter described in section 2 of these instructions, schedule the Veteran for a new respiratory conditions examination.  All indicated evaluations, studies, and tests, to include a pulmonary function test, deemed necessary should be accomplished and all findings reported in detail.

After examining the Veteran and reviewing the available medical records, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran has a current respiratory disability, to include bronchitis.  For the purpose of this claim, the examiner is advised that a current disability is any disability which existed when the Veteran filed her claim (October 2009) or which existed at any time during the pendency of the claim.  If the examiner determines that the 2009 episodes of respiratory distress described in the January 2017 examiner's report do not meet the definition of a respiratory disability, he or she should explain the reasons for that conclusion.  

If the examiner indicates that the Veteran has any respiratory disorder or that she had a respiratory disorder during the pendency of the claim, the examiner should further indicate whether it is at least as likely as not (50 percent or more probability) that the identified respiratory disorder had its onset during active duty service or is otherwise related to service.  

The examiner's report should consider and discuss the Veteran's February 2006 diagnosis of bronchitis in service and the Veteran's statements about an increase in the frequency of her bouts of bronchitis after her exposure to a "gas chamber" during basic training.  

A complete rationale should be provided for all opinions.

4. The AOJ must ensure that all the requested medical opinion is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





